Citation Nr: 0010133	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the unappealed August 10, 1970, rating decision 
assigning a 30 percent disability rating for residuals of a 
gunshot wound of the right humerus was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran had active service with the United States Marine 
Corps from September 1968 to December 1969.  His awards and 
decorations include the Purple Heart Medal and Combat Action 
Ribbon Badge. 

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 1996 the RO denied entitlement to a rating in 
excess of 30 percent for residuals of a gunshot wound of the 
right humerus involving Muscle Group V with compound 
comminuted fracture, scar of the right biceps, tendon 
involvement and a split thickness skin graft.  The RO 
notified the veteran of the decision by letter dated October 
30, 1996.  The veteran filed a Notice of Disagreement in June 
1997.  The RO issued a Statement of the Case in August 1997.  
The veteran did not file a timely Substantive Appeal.  
38 U.S.C.A. § 20.302(b) (1999).  

In October 1996 the RO also denied a compensable rating for a 
scar of the right thumb, which is a residual of a gunshot 
wound.  The RO notified the veteran of the decision by letter 
dated October 30, 1996.  The veteran did not file a Notice 
of Disagreement.  38 U.S.C.A. §§ 20.200, 20.201, 20.302(a) 
(1999).   


FINDING OF FACT

The August 10, 1970, rating decision, to the extent that it 
assigned a 30 percent rating for residuals of a gunshot wound 
to the right humerus, was inconsistent with the evidence of 
record and the existing legal authority; it involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the veteran's claim.




CONCLUSION OF LAW

The August 10, 1970, rating decision, which awarded a 30 
percent disability rating for residuals of a gunshot wound of 
the right humerus, was clearly and unmistakably erroneous.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The available service medical records show that the veteran 
was injured during hostile fire by an AK-47 on August 12, 
1969.  The initial diagnosis was compound comminuted fracture 
of the right elbow due to gunshot wound to the distal humerus 
as well as skin loss of the upper arm.  The medical records 
indicate that the wound was treated with debridement and the 
veteran transferred to the continental United States for 
further treatment.  

The veteran was admitted for treatment later that month.  On 
admission, the veteran had a long arm cast.  Removal of the 
cast disclosed skin loss on the medial aspect of the distal 
arm.  Because of the instability of the fracture and the 
traces of the skin loss, the physicians decided to place the 
humerus in traction.  Following application of traction, the 
veteran underwent split thickness skin graft removal from the 
right thigh.  The skin graft was applied to the skin defect 
in the medial aspect of the distal arm.  Traction was 
continued until the skin graft took and was discontinued 
after the humerus fracture was noted as completely solid.  
The veteran then started active exercises and continued 
physical therapy.  

In November 1969, the veteran was noted to have a flexion 
contracture of the right elbow joint of about 85 degrees.  
Range of motion of the elbow joint was from 85 to 90 degrees 
actively and to 110 degrees passively.  The veteran had pain 
on flexion of the elbow past 95 degrees.  There was no 
limitation of supination or pronation of the forearm and 
range of motion of the wrist, hand and thumb were within 
normal limits.  There was no sensory or motor loss of the 
right upper extremity.  X-ray examination was within normal 
limits.  The final diagnosis was compound comminuted fracture 
of the right distal humerus with involvement of the elbow 
joint, postoperative skin graft, flexion contracture of the 
elbow and an area of skin loss of the upper arm.  A Medical 
Board recommended that the veteran be separated from service 
due to the residual disability from the gunshot wound.  

In December 1969, while the veteran was still on active duty, 
the RO determined that residuals of a gunshot wound of the 
right humerus with a compound comminuted fracture of the 
right elbow, postoperative skin graft and an area of skin 
loss of the upper arm were service connected for purposes of 
vocational rehabilitation and educational eligibility.  

On December 8, 1969 the veteran was admitted to a VA hospital 
for treatment of his right upper extremity gunshot wounds.   
The examiner noted the history of the gunshot wounds in 
August 1969 and the subsequent medical treatment received for 
the injuries.  The examiner noted that there was no muscle or 
nerve deficit, and that the veteran had a residual flexion 
contracture at the right elbow with extension of the right 
elbow to approximately 115 degrees and flexion to 
approximately 75 degrees.  The examiner stated that the 
flexion contracture appeared to be a combination of scar 
tissue and tendon shortening.  The veteran underwent physical 
therapy with efforts at increasing his biceps and triceps 
mechanism.  At hospital discharge on December 23, 1969, 
extension of the right elbow was to approximately 130 degrees 
and flexion to approximately 65 degrees.  The veteran was 
discharged from active service on December 31, 1969.  

In March 1970 the veteran filed his original application for 
service connection for residuals of the gunshot wound.  Later 
that month, the RO awarded a 50 percent convalescence rating, 
effective January 1, 1970.  The RO listed the veteran's 
disability as gunshot wound of the right arm with a compound 
comminuted fracture of the right elbow, postoperative status 
split thickness skin graft area of skin loss of the upper 
arm. 

The veteran underwent a VA compensation examination in July 
1970.  The VA examiner noted the in-service gunshot wound.  
Examination disclosed a well healed scar over the belly of 
the biceps muscle just proximal to the elbow joint.  The scar 
was approximately four and one-half times two inches in 
length and was deeply indented in one area attached to the 
underlying tissue.  The examiner also noted the presence of a 
three inch scar down the thumb, which was soft, supple and 
non-adherent to the underlying tissue.  There was full range 
of motion of all joints in the hand and thumb, but the 
veteran complained of occasional stiffness.  There was 
opposition of the thumb and no sensory deficit.  Range of 
motion testing showed a 30 degree loss of abduction on 
external rotation of the right shoulder.  The veteran could 
flex the right elbow to 55 degrees and extend to 150 degrees.  
A handwritten notation lists flexion of the right elbow to 
125 degrees and extension to 30 degrees.  X-ray examination 
of the right elbow revealed an old healed comminuted fracture 
involving the lower third portion of the humerus.  There was 
some degree of lateral spreading of the fragments with 
central fenestration.  There was also slight anterior 
angulation at the fracture site.  The final diagnosis was 
residuals of a gunshot wound with a compound fracture of the 
right humerus as described.  

In the August 1970 rating decision, the RO cited the December 
1969 VA medical findings.  The RO noted that the right arm 
showed no muscle or nerve deficit and that the flexion 
contracture was described as a combination of scar tissue and 
tendon shortening.  The RO also cited the findings from the 
VA compensation examination in July 1970.  Based on the 
evidence, the RO assigned a 30 percent rating for residuals 
of the gunshot wound.  The RO listed the residuals as 
compound comminuted fracture of the right humerus with a scar 
of the right biceps, tendon involvement and split thickness 
skin graft "MUSCLE GRP V, MAJOR."  

The veteran contends that the RO committed clear and 
unmistakable error (CUE) in the August 1970 rating decision.  
The veteran argues that the medical evidence of record at 
that time showed that the residuals of the gunshot wound 
included a compound comminuted fracture of the right arm.  He 
argues that the medical evidence of record at that time also 
showed that the residuals of the gunshot wound included a 
flexion contracture of the right elbow attributable, in part, 
to shortening of the tendon.  The veteran also cites the VA 
examination findings, which showed a depressed, adherent scar 
over the biceps muscle just proximal to the elbow joint.  The 
veteran also cites the VA x-ray examination findings, which 
showed multiple retained foreign bodies indicative of 
intramuscular trauma.  The veteran argues that the RO 
incorrectly applied the provisions of 38 C.F.R. §§ 4.56(d), 
4.72 (1970).  He argues that the outcome would be manifestly 
different because it would have established entitlement to a 
severe rating for injury to Muscle Group V under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5303 (1970).  

Criteria

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well groundedness is not applicable.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Previous determinations which are final and binding, 
including decisions of degree of disability, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that "CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Russell v. Principi, 3 Vet. App. 310 (1992).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  See also Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  In other words, the claimant cannot 
simply request that the Board re-weigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996); Russell, 
supra.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule),  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).

The applicable ratings criteria effective at the time of the 
August 1970 decision set forth factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving a muscle group due to a gunshot.  38 C.F.R. § 4.56.  
The Ratings Schedule characterized the types of residual 
disability of muscles as slight, moderate, moderately severe 
and severe.  38 C.F.R. §§ 4.56, 4.73 (1970).  

The applicable ratings criteria effective at the time of the 
August 1970 decision included ratings for disabilities to the 
flexor muscles of the elbow, Group V.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.  A 30 percent rating was warranted for 
moderately severe injury to Muscle Group V involving the 
major upper extremity.  A 40 percent rating was warranted for 
severe injury to Muscle Group V involving the major upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5305 (1970).  

The applicable ratings criteria effective at the time of the 
August 1970 decision also provided that in rating disability 
from injuries of the musculoskeletal system, attention was to 
be given first to the deeper structures injured, bone, 
joints, and nerves.  A compound comminuted fracture, for 
example, with muscle damage 


from the missile, established severe muscle injury.  This 
section was to be taken as establishing entitlement to a 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage.  
38 C.F.R. § 4.72 (1970).  

A moderately severe muscle injury was caused by through and 
through or deep penetrating wounds by high velocity missiles 
of small size or large missiles of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intramuscular cicatrization.  It was important to 
note whether the entrance, and, if present, exit scars were 
so situated as to indicate the track of the missile through 
important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles suggested a moderately severe disability.  Tests of 
strength and endurance of muscle groups involved gave 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (1970).  

The type of injury causing severe disability of muscles was 
characterized by through and through or deep penetrating 
wounds due to a high velocity missile, or large or multiple 
low velocity missiles, or an explosive effect of a high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, including intramuscular binding and cicatrization.  
The objective findings that showed severe disability of the 
muscles included extensive ragged, depressed, and adherent 
scars of the skin so situated as to indicate wide damage to 
muscle groups in the missile's track.  X-ray examination may 
have shown minute multiple scattered foreign bodies 
indicating a spread of intramuscular trauma and the explosive 
affect of a missile.  Palpation showed moderate or extensive 
loss of deep fascia or of muscle substance.  There were soft 
or flat muscles in the wound area, and the muscles did not 
swell and harden normally in contraction.  38 C.F.R. § 
4.56(d) (1970).  

Analysis

The Board finds that the RO committed CUE in the August 10, 
1970 rating decision in failing to correctly apply the 
provisions of 38 C.F.R. §§ 4.56, 4.72 at that time.  The 
evidence demonstrates that the veteran sustained a compound 
comminuted fracture of the right elbow due to a gunshot wound 
to the distal humerus.  The evidence shows that this was 
caused by a high velocity missile, i.e., an AK-47 round, and 
it resulted in a deep penetrating wound.  The evidence 
clearly demonstrated the explosive effect of the high 
velocity missile since there was a shattering bone fracture.  
38 C.F.R. § 4.56(d).  

The medical evidence shows that the gunshot caused 
significant skin loss of the upper arm, which subsequently 
required a split thickness skin graft.  In fact, because of 
the instability of the fracture site and the traces of the 
skin loss, the physicians decided to place the humerus in 
traction.  Traction was continued until the skin graft took 
and was discontinued after the humerus fracture was noted as 
completely solid.  The time from the veteran's injury to the 
time that traction was discontinued was over three months.  
The VA examiner who performed the July 1970 compensation 
examination noted that the area of skin loss was over the 
belly of the biceps muscle just proximal to the elbow joint.  
The scar was approximately four and one-half times two inches 
in length and was deeply indented in one area attached to the 
underlying tissue.  This evidence clearly shows a depressed 
and adherent scar so situated as to indicate damage to the 
muscle group in the track of the gunshot.  38 C.F.R. 
§ 4.56(d).  

The medical evidence of record at that time also supported a 
finding that there was intramuscular trauma caused by the 
explosive effect of the gunshot.  The x-ray examination 
findings reported during the July 1970 VA examination 
revealed some degree of lateral spreading of the fragments 
with central fenestration.  This evidence shows scattered 
foreign bodies indicating the spread of intramuscular trauma, 
which is also characteristic of a severe injury.  38 C.F.R. 
§ 4.56(d).  

The November 1969 medical findings show that the injury 
resulted in a flexion contracture of the right elbow joint.  
In fact, during the December 1969 VA hospitalization, the 
examiner stated that the flexion contracture appeared to be a 
combination of scar tissue and tendon shortening.  Although 
the VA examiner noted that there was no muscle or nerve 
deficit, the regulations in effect at the time of the August 
1970 rating decision did not require that the injury to the 
muscle or tendon cause "deficit."  The applicable 
regulation provided that a compound comminuted fracture with 
muscle damage from the missile, established severe muscle 
injury.  This section was to be taken as establishing 
entitlement to a rating of severe grade when there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage.  38 C.F.R. § 4.72 (1970).  In rating the 
veteran's disability in August 1970, the RO cited the 
December 1969 VA medical findings showing that the flexion 
contracture was due, in part, to tendon shortening.  In fact, 
the RO amended the veteran's service-connected disability to 
include tendon involvement and "MUSCLE GRP V, MAJOR."  
Since the applicable regulation stated that a combination of 
muscle or tendon damage with a compound comminuted fracture 
established severe muscle injury, the Board finds that the RO 
committed CUE in the August 1970 rating decision by 
misapplying 38 C.F.R. § 4.72.  Here, the outcome would have 
been manifestly different because it would have established 
entitlement to a severe rating for injury to Muscle Group V 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5303 (1970).  

For these reasons, the Board finds that the August 10, 1980, 
rating decision was inconsistent with the evidence of record 
and the existing legal authority, and involved undebatable 
error that would have manifestly changed the outcome.  
Consequently, the Board concludes that the August 10, 1980, 
rating decision, which awarded a 30 percent disability rating 
for residuals of a gunshot wound of the right humerus was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.105 (1999). 


ORDER

There having been CUE in the August 10, 1970 rating decision 
that assigned a 30 percent rating for residuals of a gunshot 
wound to the right humerus, a 40 percent disability rating 
for residuals of a gunshot wound of the right 
humerus is granted subject to regulations applicable to the 
payment of monetary benefits. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 3 -


- 2 -


